Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2-30, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims require a “bulk” or “bulkable” yarn.  It is not clear what the scope of “bulk” yarn is and whether it is a yarn that has texture, high denier or a yarn that responds to heat.  Applicant’s specification refers to the bulkable yarn as one that responds to heat, but one of ordinary skill in the art would know that it could be a yarn that is texturized or has greater denier than other yarns.
Claims 1 and dependent claims 2-30, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims require a griege fabric. It is not clear what the scope of greige fabric is.  For purposes of examination, a greige fabric is any type of fabric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-17, 21-23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (CN1183743).
Zafiroglu ‘743 is directed to a composite sheet of resin impregnated pile like vertical fiber (17) on the surface layer and the pile fibers (10) are formed by a specific shrinkable fabric or contractor of double bar stitch-bonded fabric (20) (ABST).
The pile fibers form U shaped loops (page 2, para 3 of translation).
The resin is applied by dipping, spraying, rolling, scraping knife coating (page 3, para 3).  The resin can be applied by solution, dispersion, slurry or by the molten resin layer and pressed into the fiber layer.
Heat is applied to the composite in order to shrink and bend the fiber layer.  The resin is thermally or chemically activated adhesive particles or adhesive fiber (page 3, para 3). As the resin is pressed into the fibers and disclosed to be applied as a molten resin, Zafirgolu ‘743 teaches a melted polymer resin that propagates into the yarn loops.  See figure below.
Zafiroglu differs and does not specifically describe a bulkable yarn.  As the yarns shrink to form loops, the yarns of Zafiroglu are equated with the claimed bulkable yarns Applicant’s specification describes bulking shrinks the fabric surface area.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a stitch-bonded fabric that shrinks to form loops motivated to produce a looped fabric structure impregnated with resin. 

    PNG
    media_image1.png
    145
    295
    media_image1.png
    Greyscale

As to claim 2, Zafirgolu ‘743 teaches a resin is coated onto the fabric and this is equated with coating from a top surface as a coating would be applied onto the fabric.
As to claim 3, Zafirgolu ‘743 teaches the fabric can be a stitch-bonded fabric or a woven fabric, knit fabric.
As to claim 8, Zafirgolu ‘743 teaches selected a fabric and a fabric is equated with a greige fabric.
As to claim 9, Zafirgolu ‘743 teaches a resin is applied can be polyurethane, epoxy, synthetic rubber, polyester, polyacrylate, polyether, polyether esters, polyamides.
As to claim 10 and 12, Zafirgolu ‘743 teaches the resin is applied by dipping, spraying, rolling, scraping knife coating (page 3, para 3).  The resin can be applied by solution, dispersion, slurry or by the molten resin layer and pressed into the fiber layer.
As to claim 11, Zafirgolu ‘743 teaches using resins of heat activatable adhesive particles which are equated with nanoparticles. 
As to claim 13, Zafirgolu ‘743 teaches the taking the total weight (i.e. weight of resin with the pile fibers) resin layer containing 30-90% of the quantity of resin is added to the surface layer to fix the fiber in the proper position and the resin is preferably 50% (page 5, para 3).
As to claims 14 and 15, Zafirgolu ‘743 teaches applying heat to shrink the vertical fiber layer at least 2 times, preferably 3-10 times, the shrinking step before applying resin (page 5, para 3).
As to claim 16 and 17, Zafirgolu ‘743 teaches heating the fabric to reach shrinkage, dipping for 1-2 minutes in boiling water (4) and drying then (5) tenter of 380 degrees F (193 C) (page 6, para 6).  Then the polymer resin is applied and put in hot air furnace for drying and curing at least 12 hrs at a temperature of 65 degrees C (page 6 and 7, para 7 and 1).  The drying temperature is less than 100C. 
As to claim 21, Zafirgolu ‘743 teaches excessive feeding rate which is equated with overfeeding.
As to claims 22 and 23, Zafirgolu ‘743 differs and is silent with respect to crosslinking the resin. Zafirgolu ‘743 teaches the resin is cured and curing is equated with crosslinking.   Zafirgolu ‘743 teaches the curing is done at a temperature of 191°C.
As to claim 26, Zafirgolu ‘743 teaches the composite sheet is stabilized (clm 18) 

Claims 1-6, 8-17, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (CN1183743) in view of Zafiroglu (US5707710).
Zafiroglu ‘743 is directed to a composite sheet of resin impregnated pile like vertical fiber (17) on the surface layer and the pile fibers (10) are formed by a specific shrinkable fabric or contractor of double bar stitch-bonded fabric (20) (ABST).
The pile fibers form U shaped loops (page 2, para 3 of translation).
The resin is applied by dipping, spraying, rolling, scraping knife coating (page 3, para 3).  The resin can be applied by solution, dispersion, slurry or by the molten resin layer and pressed into the fiber layer.
Heat is applied to the composite in order to shrink and bend the fiber layer and this is equated with bulking as Applicant’s specification describes bulking shrinks the fabric surface area.  The resin is thermally or chemically activated adhesive particles or adhesive fiber (page 3, para 3). As the resin is pressed into the fibers and disclosed to be applied as a molten resin, Zafirgolu ‘743 teaches a melted polymer resin that propagates into the yarn loops.  See figure below.

    PNG
    media_image1.png
    145
    295
    media_image1.png
    Greyscale

Zafirgolu ‘743 does not explicitly teach a bulked yarn.
Zafirgolu ‘710 is directed to composite sheet made from fiber that loop in and out and a resin completely or partially impregnating the outer layer.  Zafirgolu ‘710 teaches the fibers are bulked and generally separated from each other and the bulk fibers repeatedly looping.  The stitches are knit with bulkable yarns 35 and contractable yarns 36 before and after the contraction and resin-application steps.  Bulkable yarns can buckle in single, double or multiple nodes (col. 3, lines 65-67).  Zafirgolu ‘710 teaches the bulkable yarn is typically a textured yarns or loosely entangled combination yarn.  The bulkable yarns, upon being contracted “bloom” out and provide well separated fibers for the outer layers of the fabrics (col. 6, lines 35-44).
As to claim 2, Zafirgolu ‘743 teaches a resin is coated onto the fabric and this is equated with coating from a top surface as a coating would be applied onto the fabric.
As to claim 3, Zafirgolu ‘743 teaches the fabric can be a stitch-bonded fabric or a woven fabric, knit fabric.
As to claim 5, Zafirgolu ‘743 teaches the yarns are polyester but does not explicitly teach a bulkable polyester.
Zafirgolu ‘710 is directed to composite sheet made from fiber that loop in and out and a resin completely or partially impregnating the outer layer.  Zafirgolu ‘710 teaches the fibers are bulked and generally separated from each other and the bulk fibers repeatedly looping.  The stitches are knit with bulkable yarns 35 and contractable yarns 36 before and after the contraction and resin-application steps.  Bulkable yarns can buckle in single, double or multiple nodes (col. 3, lines 65-67).  Zafirgolu ‘710 teaches the bulkable yarn is typically a textured yarns or loosely entangled combination yarn.  The bulkable yarns, upon being contracted “bloom” out and provide well separated fibers for the outer layers of the fabrics (col. 6, lines 35-44).
Zafirgolu ‘710 teaches bulked polyester entangled yarns (col. 18, lines 60-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to comprise a bulkable polyester yarn motivated to produce a looped fabric with texture and bulk.
As to claim 6, Zafirgolu ‘743 teaches the knitted yarns are 400 denier Kevlar and 320-280 denier lycra.  The lycra is wound with polyester yarn around the elastic core and therefore a polyester yarn which is equated with the bulkable yarn.
As to claim 8, Zafirgolu ‘743 teaches selected a fabric and a fabric is equated with a greige fabric.
As to claim 9, Zafirgolu ‘743 teaches a resin is applied can be polyurethane, epoxy, synthetic rubber, polyester, polyacrylate, polyether, polyether esters, polyamides.
As to claim 10 and 12, Zafirgolu ‘743 teaches the resin is applied by dipping, spraying, rolling, scraping knife coating (page 3, para 3).  The resin can be applied by solution, dispersion, slurry or by the molten resin layer and pressed into the fiber layer.
As to claim 11, Zafirgolu ‘743 teaches using resins of heat activatable adhesive particles which are equated with nanoparticles. 
As to claim 13, Zafirgolu ‘743 teaches the taking the total weight (i.e. weight of resin with the pile fibers) resin layer containing 30-90% of the quantity of resin is added to the surface layer to fix the fiber in the proper position and the resin is preferably 50% (page 5, para 3).
As to claims 14 and 15, Zafirgolu ‘743 teaches applying heat to shrink the vertical fiber layer at least 2 times, preferably 3-10 times, the shrinking step before applying resin (page 5, para 3).
As to claim 16 and 17, Zafirgolu ‘743 teaches heating the fabric to reach shrinkage, dipping for 1-2 minutes in boiling water (4) and drying then (5) tenter of 380 degrees F (193 C) (page 6, para 6).  Then the polymer resin is applied and put in hot air furnace for drying and curing at least 12 hrs at a temperature of 65 degrees C (page 6 and 7, para 7 and 1).  The drying temperature is less than 100C. 
As to claim 21, Zafirgolu ‘743 teaches excessive feeding rate which is equated with overfeeding.
As to claims 22 and 23, Zafirgolu ‘743 differs and is silent with respect to crosslinking the resin. Zafirgolu ‘743 teaches the resin is cured and curing is equated with crosslinking.   Zafirgolu ‘743 teaches the curing is done at a temperature of 191°C.  Zafirgolu ‘743 teaches heating to chemically activate the resin.  As Applicant’s specification teaches the heating melts and activates the polymer composition to cross-link the polymeric resin ([0044] of applicant’s specification).
As to claim 26, Zafirgolu ‘743 teaches the composite sheet is stabilized (clm 18) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (CN1183743) in view of Zafiroglu (US5707710) and in further view of (JP2001517112 – machine translated).
As to claim 4, Zafirgolu ‘743 differs and does not teach a vacuum is applied.
JP2001517112 is directed to carpet and carpet backing materials.  JP ‘112 teaches applying a vacuum to pull the adhesive through the primary liner material.  FIG. 1 is a diagram of a tufted carpet 10. Tufted carpet 10 thread is 12 and the tufted primary lining material is 11 and the adhesive lining material is 13.  The primary lining material 11 is in close contact with the back of the yarn, substantially encapsulating the yarn 12 and penetrating the yarn 12, the individual carpet fibers and any secondary lining material 14 applied to the back of the adhesive lining material 13.  FIG. 2 is a diagram of an extrusion coating line 20 for producing a carpet 70. Extruder 21 is equipped with slot die 22, nip roll 24, cooling roll 23, discharge hood. A dough-supplying roll 28 and a pre-heater 25. Nip as shown and the roll is a vacuum slot for drawing a vacuum over about 60 degrees or about 17% of its circumference. It is preferable that the vacuum pump 27 is provided with the vacuum pump 27. Slot die 22 produces an adhesive backing material in the form of a semi-molten or molten polymer web and distributes the polymer web 30 toward the chill roll 23.


    PNG
    media_image2.png
    532
    632
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    521
    731
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a known technique such as a vacuum coating process motivated to pull the coating through the fibrous layer to penetrate the yarns.

Claims 7, 18-20, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (CN1183743) in view of Zafiroglu (US5707710) and in further view of Zafiroglu (US20040191470).
As to claim 7, Zafirgolu ‘743 differs and does not explicitly teach the dpf.  Zafirgolu ‘743 teaches the polyester yarn that is wound on the lycra elastic core is a 70 denier, 34 filament polyester yarn.
Zafirgolu ‘470 is directed to a abrasion resistant composite with an in-situ activated matrix resin.  Zafirgolu ‘470 teaches the composite 10 comprises open random fibrous webs or structures 12, such as fiber-on-end or pile-like fabrics described in the US6063473 patent, or fabrics that have needlepunched or spunlaced simple carded, airlaid or spunlaid webs. Webs 12 may have fiber-on-end loops, as shown in the left two-thirds of FIG. 1A, or fiber-on-end free ends, as shown in the right one-third of FIG. 1A.  Zafirgolu ‘470 teaches the webs have 4 denier/filament sheath/core polyester and 6 dpf high melt staple polyester.  Zafirgolu ‘470 teaches the product is formed using an array of composite/contractable yarns that have a contractable core surrounded by a non-contactable wrapping yarn.  The yarns are bulkable or bulked [0046].  Zafirgolu ‘470 teaches coating with a resin matrix.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed denier motivated to produce an abrasion resistant bulkable pile fabric.
As to claim 18, 19, 20, 31 and 32, Zafirgolu ‘743 does not teach heating to melt polymeric resin.
Zafirgolu ‘470 teaches a resin is applied and the resin is activated in situ in the composite as illustrated in FIG. 1B. At least two resins with different melting points are used in the composite. The resins are preferably incorporated in the open fibrous web before any other processing steps. In a first heating step, a first resin with the lower melting point is activated and the second resin is preferably tacked to hold the resins in place preferably at or near the top of the fibrous web, so that in subsequent manufacturing steps the resins are not dislodged and migrate toward the center or bottom of the web. Subsequent manufacturing steps include, but not limited to, stitch-bonding and/or contraction to increase the density of the web and laminating supporting layer(s) to the web. Once bulking or contraction is completed, a second heating step activates the remaining resins to form a resin-fiber rich layer on top of the composite. The constructions of the present invention, whether they utilize single or multiple resin systems, require relatively less resin and provide the composite web with superior flexibility and moldability in comparison to prior art, namely the '473 patent. In all embodiments of this invention, less than 30% by weight of total resins is utilized in the composite [0028].
The first heating step is at a temperature of 120°C for about 5 seconds.  The second heating step is at a temperature of 190°C for 30 seconds.  Zafirgolu ‘470 teaches a temperature of 190°C which at least 175°C per claim 18 and in the range of 180-200°C per claim 20.
As to claims 18, 19 and 20, Zafiroglu ‘470 teaches heating to a temperature of 190°C which is above 175°C and heating in stages to a temperature of 190°C which in the range of 180-200°C.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply heat in stages motivated to bulk the fabric and activate the different resins in different stages.
As to claims 31 and 32, Zafirgolu ‘473, Zafirgolu ‘710 teaches the greige fabric with bulkable yarns forming yarn loops and applying a polymeric resin onto the top of the greige fabric but differs and does not teach applying heat in stages.  Zafirgolu ‘473 teaches applying heat to dry and cure the resin.
Zafirgolu ‘470 teaches applying heat in different steps and different temperatures to melt and activate the first binder polymer, then to bulk/contract the yarns and then a second heating step activates the remaining resins to form a fiber rich layer on top of the composite.  The process produces constructions that require less resin and produce superior flexibility and moldability [0028]. The first heating step is at a temperature of 120°C for about 5 seconds [0064]-[0066].  The second heating step is at a temperature of 190°C for 30 seconds [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed process steps of heating in stages motivated to produce a textile wherein different resins are activated in different stages than the bulking of the yarns that has superior flexibility.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (CN1183743) in view of Zafiroglu (US5707710) and in further view of Slosberg et al (US 4689256).
As to claims 22 and 23, Zafirgolu ‘743 differs and is silent with respect to crosslinking the resin. Zafirgolu ‘743 teaches the resin is cured and curing is equated with crosslinking.   Zafirgolu ‘743 teaches the curing is done at a temperature of 191°C.
Slosberg is directed to a tufted carpet tile and method of preparing.  Slosberg teaches the method of preparing a flame-resistant carpet tile which comprises pre-coating the back of a carpet with an acrylic polymer latex containing a metallic salt flame-retardant filler material, coating the latex material with a PVC layer, thereafter laying the latex PVC coated carpet into the top surface of a liquid PVC backing layer, heating the laid-in carpet to fuse the PVC layers, cooling the carpet and cutting the carpet into carpet tile.
Slosberg teaches a method of coating the carpet tile and heating to cross-link the resin composition to the back surface of the thermoplastic backing sheet.  Slosberg teaches the crosslinking heating is maintained below the shrinkable temperature of the polymeric fibrous primary backing.  The crosslinked coating produces a barrier layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a crosslinking composition motivated to produce a barrier layer for the carpet.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (CN1183743) in view of Zafiroglu (US5707710) and in further view of Chereau et al (WO2008124449).
As to claims 4 and 24, Zafirgolu ‘743 differs and does not teach radio frequency treatment heat.
Chereau is directed to a hot film laminated (vacuum assisted) for carpet backing applications.  Chereau teaches a process for laminating a substrate, where the process may include: disposing at least one a thermoplastic film on a porous substrate; heat softening the at least one thermoplastic film; conjoining the at least one thermoplastic film and the porous substrate to form a laminated substrate; and cooling the laminated substrate; wherein the conjoining comprises suctioning the thermoplastic film into the porous substrate. An apparatus for laminating a substrate, where the apparatus may include: a system for disposing a thermoplastic film on a tufted substrate; a heater for heat softening the thermoplastic film; and a vacuum for suctioning the thermoplastic film into the tufted substrate (ABST).
Chereau teaches the method of heating or heat source is one of radiant, infrared, or radio frequency heating [0069].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a known technique of heating such as radio frequency heating motivated to laminate polymeric film to tufted fibrous layer.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (CN1183743) in view of Zafiroglu (US5707710) and in further view of Zafiroglu (US 201302732297).
As to claim 27, Zafirgolu ‘743 teaches the composite sheet is stabilized (clm 18) but differs and does not teach a backing layer.  
Zafirgolu ‘297 is directed to fabric faced floor coverings with micro-spring face structures.  Zafirgolu ‘297 is directed to multiple-layer composites suitable for use as floor-coverings in the form of cut tiles or broadloom sheets, providing a durable and highly stable structure that can lay flat and remain flat with variations in temperature and humidity and provide a durable and yet soft textile face. The composite comprises a laterally-compressible fabric face bonded with an adhesive layer to a highly conformable stress-absorbing cushioning layer (ABST). 
The fabric face layer has shrinkable yarns that produce loops such as a stitchbonded fabric with stitchbonded yarns that are heated with nonshrinkable yarns. The fabric face layer is adhesively bonded to a cushion backing layer, such as a [0035]-[0101].  The backing can be a porous cushioning (16) [0106].  The backing is a nonwoven needlepunched backing [0137] and equated with the claimed cushioning felt.  The face fabric is composed of fibers with looping or coiling that are held in place by an adhesive layer 8 onto a cushion.  After lamination to the backing it exhibits high durability and surface stability [0105].
As the cushioning backing is laminated and/or adhesively bonded to the fabric layer, this is equated with fusing per claims 29.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to laminate the face fabric to a cushioning backing layer motivated to improve the durability and surface stability of the carpet.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (CN1183743) in view of Zafiroglu (US5707710) and in further view of Smith et al (US20150017376).
As to claim 25, Zafirgolu ‘743 differs and does not teach printing.
Smith is directed to a washable carpet tile which includes the ability to print advertising logos on the carpet.  The tufted carpet may be printed using any print process. In one aspect, injection dyeing may be utilized to print the washable carpet tiles [0018] and using a printing process such as jet dyeing machine, digital printing machine [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date to print on the surface of the carpet tile motivated to produce an advertising logo on the carpet.

Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (CN1183743) in view of Zafiroglu (US5707710) and in further view of Smith et al (US 6344254).
As to claim 25, Zafirgolu ‘743 differs and does not teach printing.
Smith is directed to a modified secondary backing fabric for carpets.  The carpet is made from lamination of a woven polypropylene carpet backing and the back is coated with latex with a doctor blade to smooth the latex into the tufted yarn and then processes at 300F to cure the latex.  The face yarns can be bulked continuous filaments (col. 8, lines 1-33).
Smith teaches the carpet can be colored or printing to accomplished in the step of web bonding (col. 10, lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to color or print the carpet motivated to produce a colored carpet.
As to claim 30, Zafiroglu differs and does not teach embossing.
Smith teaches web bonding can be accomplished by chemical bonding, mechanical bonding or thermal bonding.  Thermal bonding is accomplished by a heated embossed set of rolls (col. 10, lines 10-30). Smith teaches fabric finishing is determined by the properties required for the end use of the fabric. If a softer, bulkier fabric is desired, creeping and embossing are used to change the texture and feel of the nonwoven fabric to meet the needs of the end use (col. 10, lines 34-37)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759